Citation Nr: 1033658	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for hammertoe deformity of 
the right foot to include as secondary to residuals of fractures 
of the left leg.

2. Entitlement to service connection for hammertoe deformity of 
the left foot to include as secondary to residuals of fractures 
of the left leg.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The Veteran, who is the appellant, served on active duty from 
July 1950 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Because the medical evidence and opinions distinguish between the 
hammertoes of the right foot and the hammertoes of the left foot, 
the Board has bifurcated the claim as set forth on the first page 
of the decision.

In September 2008 and March 2009, the Board remanded the claim 
for additional development.  As the requested development has 
been completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

FINDINGS OF FACT

1.  Hammertoes of the right foot were not affirmatively shown to 
have been present during service; hammertoes of the right foot, 
first diagnosed after service, are unrelated to an injury, 
disease, or event in service; hammertoes of the right foot were 
not caused by or made worse by the service-connected residuals of 
fractures of the left leg.

2.  The service connected residuals of fractures of the left leg, 
a leg length discrepancy and foot angulation, have aggravated 
hammertoes of the left foot.



CONCLUSION OF LAW

1. Hammertoes of the right foot were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2. Hammertoes of the left foot were aggravated by the service-
connected residuals of fractures of the left leg. 38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
March 2003.  The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his authorization 
VA would obtain any non-Federal records on his behalf.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, 
except for the provisions for the effective date of a claim and 
degree of disability assignable).

As the claim of service connection for the right foot hammertoes 
is denied, no effective date or disability rating can be assigned 
as a matter of law, so there is no possibility that the Veteran 
is prejudiced by the omission of these provision in the VCAA 
notice.  Dingess at 494-95. 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, and private medical records.  The Veteran was afforded 
VA examinations.  

In January 2010 and in April 2010, the Board obtained opinions 
from the Veterans Health Administration (VHA).  After the Veteran 
and his representative were provided copies of the VHA opinions, 
additional argument, but not evidence, was presented.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a). Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995). In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other substantive 
changes were made. As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.

Facts

The Veteran is service-connected for residuals of fractures of 
the left tibia and fibula, currently rated 20 percent.  The 
Veteran is seeking service connection for a bilateral hammertoe 
deformity caused or aggravated by the service-connected residuals 
of fractures of the tibia and fibula (left leg).
 
The Veteran served on active duty from July 1950 to April 1962.  
In August 1956, he was involved in a motorcycle accident, and he 
suffered a compound, comminuted fractures of the left distal 
thirds of the tibia and fibula.  Treatment consisted of traction 
for three months, a cast for eight months, and then a brace 
followed by physical therapy.

On VA examination in January 2003, there was a 30 degree internal 
rotation of the left foot in relation to the knee and the left 
leg was 1.5 cm shorter than the right.  X -rays showed the 
fracture sight was well healed although there was a half moon 
shape ununited bone fragment.  In March 2003, the discrepancy 
between the two legs was 2 cm.

On VA examination in November 2004, the Veteran complained of 
left foot and ankle pain that was worse with standing and walking 
and that he had little relief from shoe modifications and 
inserts.  He stated that he used a cane occasionally.  On 
physical examination, the Veteran had large callosities on the 
plantar aspect of the left first and fifth metatarsal head.  
There also were claw toe deformities of the left third through 
fifth toes with callosities on the tips and over the 
interphalangeal joints.  The VA examiner described the right foot 
as appearing similar.  The VA examiner concluded that the 
hammertoe deformities were not the result of the 
service-connected residuals of fractures of the left tibia and 
fibula.  The VA examiner did report that the fracture resulted in 
a leg length difference resulting in an abnormal gait pattern and 
causing the callosities on the plantar aspect of the first and 
fifth metatarsals.   X-rays revealed a healed fracture in the 
distal third of the fibula with residual deformity and a healed 
fracture in the distal third of the tibia with residual deformity 
and 15 degrees of lateral angulation of the distal fracture 
fragment at the fracture site.  

In February 2005, a VA podiatrist stated that the hammer toe 
deformity was possibly due to flexor stabilization from the 1/2 
inch left leg discrepancy.  The podiatrist also noted mild 
contracture deformities of the lesser digits with the left toes 
semi-reducible.  The deformities on the right foot were 
reducible.

In March 2005, the Veteran submitted an article from the internet 
and highlighted a section of the article that indicated that  
hammertoes can result from a muscle imbalance which caused the 
ligaments and tendons to become unnaturally tight.



On VA examination in November 2008, the Veteran complained of 
left foot and ankle pain.  The right foot had a hammertoe 
deformity on the second to the fifth toes and the left foot had 
hammertoes on the third through the fifth toes.  The VA examiner 
expressed the opinion that the hammertoe deformity was less 
likely than not related to the service-connected fractures of the 
left tibia and fibula and that a fracture of the tibia and fibula 
did not cause bilateral hammertoes.  

In June 2009, the same VA podiatrist who provided an opinion in 
February 2005, concluded that the fractures of the tibia and 
fibula did not cause the hammertoes absent pain in the ankle and 
a leg length discrepancy.  The VA podiatrist referred to the 1 
cm. leg length discrepancy on VA examination in November 2004, 
and then expressed the opinion that the current hammertoes were 
less likely than not related to the fractures of the tibia and 
fibula.  

In August 2009, a VA physician offered the opinion that the 
consequence of the tibia angulation and the shortening of the 
left leg created a biomechanical imbalance involving the 
musculature of the foot, which could aggravate any other 
conditions which may predispose to a hammertoe formation.

In January 2010, a VHA expert, an orthopedic surgeon, expressed 
the opinion that it was not at least as likely as not that the 
current hammer toe deformity, singularly or bilaterally, were 
caused by the service-connected residuals of fractures of the 
left tibia and fibula, absent neurological compromise as a result 
of the original injury and there is no evidence of a neurological 
injury at the time of the left leg fracture.  The VHA expert did 
not offer an opinion as to whether the hammertoe deformities were 
aggravated by the residuals of the fracture of the left tibia and 
fibula and he suggested that the question should be answered by a 
podiatrist.

In April 2010, a VHA expert, a podiatrist, expressed the opinion 
that the right foot hammertoe deformity was not affected or 
aggravated by the left leg fracture.  The VHA expert also 
expressed the opinion that the left foot hammertoe deformity was 
aggravated the left foot hammertoe by the left leg fracture.


Evidentiary Standards

VA must give due consideration to all competent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Direct Service Connection 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a hammertoe deformity of 
either foot. On the basis of the service treatment records, 
hammertoes were not affirmatively shown during service, and 
service connection under 38 U.S.C.A. §§ 1110 and § 1131 and 38 
C.F.R. § 3.303(a) is not established.  

As hammertoes were not noted in service, as there is no competent 
evidence either contemporaneous with or after service that 
hammertoes were otherwise noted, that is, observed during 
service, and as the Veteran has not asserted in statements 
otherwise, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).

As for whether service connection may be granted when the 
disability was first diagnosed after service, considering all the 
evidence of record under 38 C.F.R. § 3.303(d),the evidence shows 
that hammertoes were not documented until the VA examination in 
November 2004.  Although the Veteran described continuous pain, 
starting five years after the fracture, the pain was associated 
with the fracture residuals, and not the hammertoes.  

The Veteran does not argued that hammertoes actually had onset in 
service, and as there is no evidence either in the Veteran's 
statements or in the medical evidence that hammertoes were 
present in service, the preponderance of the evidence is against 
the claim of direct service connection for hammertoes of either 
foot.  38 U.S.C.A. § 5107(b).

Secondary Service Connection 

The Veteran does argue that hammertoes were caused by or 
aggravated by the service-connected residuals of fractures of the 
left leg.  Here the evidence clearly establishes that hammertoes 
of the right and left foot were first shown after service in 2004 
and the remaining questions are whether the hammertoes of the 
feet were caused by or aggravated by the service-connected 
fractures of the left leg.







Causation

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a). 

The Veteran has submitted an article that hammertoes can result 
from a muscle imbalance which caused the ligaments and tendons to 
become unnaturally tight.  A medical article may be regarded as 
competent evidence where standing alone, the article discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  In this case, the Board accepts the 
article as favorable, competent evidence on the question of 
causation. 

Also, the Veteran has expressed the opinion that the hammertoes 
are due to the service-connected residuals of fractures of the 
left leg.  Under certain circumstances, a lay person is competent 
to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.1599; 
Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.)




Whether the hammertoes were caused by the service-connected 
residuals of fractures of the left leg cannot be determined by 
one's own personal observation, that is, through the use of one's 
senses.  38 C.F.R. § 3.159; Layno at 469 (a witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of hammertoes.  For this reason, 
the Board rejects the Veteran's opinion as competent evidence to 
substantiate the claims on the question of causation, that is, 
whether the service-connected residuals of fractures of the left 
leg caused hammertoes. 

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
by a medical professional, there is no such favorable evidence as 
the Board explains below. 

On the question of causation, in February 2004, a VA podiatrist 
expressed the opinion that the hammertoes were possibly due 
flexor stabilization from the leg length discrepancy.  However, 
in a later opinion, the same VA podiatrist stated the hammertoes 
were less likely than not related to the fractures of the left 
leg.  Because the opinions are contradictory, the opinions have 
little probative value, that is, the opinions do not tend to 
prove a material issue of fact, pertaining to whether the 
hammertoes were caused by the service-connected residuals of 
fractures of the left leg.  But as there was initially suggestion 
of causation, the Board did obtain opinions from VHA medical 
experts. 

As for the other evidence of causation, on VA examination in 
November 2004, the VA examiner concluded that the hammertoe 
deformities were not the result of the service-connected 
residuals of fractures of the left tibia and fibula.  


On VA examination in November 2008, the VA examiner expressed the 
opinion that the hammertoe deformity was less likely than not 
related to the service-connected fractures of the left tibia and 
fibula and that a fracture of the tibia and fibula did not cause 
bilateral hammertoes.  In August 2009, a VA physician offered the 
opinion that the consequence of the tibia angulation and the 
shortening of the left leg created a biomechanical imbalance 
involving the musculature of the foot, which could aggravate any 
other conditions which may predispose to a hammertoe formation, 
which does not equate to causation.  

In January 2010, a VHA expert, an orthopedic surgeon, expressed 
the opinion that it was not at least as likely as not that the 
current hammer toe deformity, singularly or bilaterally, were 
caused by the service-connected residuals of fractures of the 
left tibia and fibula, absent neurological compromise as a result 
of the original injury and there is no evidence of a neurological 
injury at the time of the left leg fracture.  

As the Board has rejected as competent evidence the Veteran's 
opinion on causation and has rejected the contradictory opinions 
of a VA podiatrist, in balancing the remaining evidence for and 
against the claim on causation, the opinions of the VA examiners 
and of the VHA expert oppose, rather than support, the claim and 
this evidence outweighs the article submitted by the Veteran 
because the VA opinions are based upon the specific facts of the 
case, namely, the effect of fractures of the leg in developing 
hammertoes.  In this regard, the VHA expert explained that after 
a review of the medical literature that absent neurological 
compromise, which was not shown, there was no connection between 
fractures of the lower tibia and fibula and the subsequent 
development of hammertoes.  These facts of the case were not 
addressed in the generic article submitted by the Veteran.  

There is no other evidence on the question of causation. 

For these reasons, the preponderance of the evidence is against 
the claims of service connection for hammertoes of the right and 
left foot based on causation, that is, the disabilities were not 
proximately due to or the result of the service-connected 
residuals of fractures of the left leg, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Aggravation 

Secondary service connection includes the concept of aggravation 
of a nonservice-connected disability by a service-connected 
disability.  The term "aggravation" means a permanent increase in 
the underlying disability, that is, an irreversible worsening 
beyond the natural clinical course and character of the 
underlying condition as contrasted to a temporary worsening of 
symptoms, due to a service-connected disability. 

The article submitted by the Veteran does not address 
aggravation. 

To the extent the Veteran has expressed the opinion that the 
hammertoes are aggravated by the service-connected residuals of 
fractures of the left leg, aggravation cannot be determined by 
one's own personal observation, that is, through the use of one's 
senses.  38 C.F.R. § 3.159; Layno at 469 (a witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on aggravation.  For this reason, the Board 
rejects the Veteran's opinion as competent evidence to 
substantiate the claims on the question of aggravation, that is, 
whether the service-connected residuals of fractures of the left 
leg aggravated hammertoes. 

As for other evidence addressing aggravation there is favorable 
evidence and evidence against the claim.  

The favorable evidence consists of a VA physician's the opinion 
that the consequence of the tibia angulation and the shortening 
of the left leg created a biomechanical imbalance involving the 
musculature of the foot, which could aggravate any other 
conditions which may predispose to a hammertoe formation.  

The evidence against the claim is the VHA expert, a podiatrist, 
who expressed the opinion that the right foot hammertoe deformity 
was not affected or aggravated by the fractures of left leg 
fracture because the Veteran had a foot type predisposing him to 
the development of hammertoes regardless of the fractures as the 
hammertoes were present on each foot and there was no shortening 
of the right leg and inversion of the right foot as compared to 
the left foot. 

On the question of aggravation of hammertoes on the right foot, 
with regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, and whether 
the expert applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

The Board finds that both the VA examiner, a physician, and the 
VHA expert, a podiatrist, are suitably qualified through 
education, training, or experience to offer an opinion on 
aggravation in this case.  38 C.F.R. § 3.159.

In the favorable opinion, the VA examiner relied on biomechanical 
imbalance involving the musculature of the [left] foot, which 
could aggravate any other conditions which may predispose to a 
hammertoe formation.  The VA examiner did not specifically refer 
to the right foot.  

The VHA expert also referred to foot mechanics, but distinguish 
between the left foot mechanics, shortened limb length and 
inversion of the left foot, as compared to the right foot, which 
was not similarly affected.   For the right foot, the VHA expert 
concluded that the hammertoes of the right foot were not 
aggravated by the residuals of the left leg fractures.  

As the opinion of the VHA expert accounts for the different foot 
mechanics for each foot, which is what the record supports, and 
provides a rationale for distinguishing the effect of the 
service-connected residuals of fractures of the left leg on each 
foot, the Board finds the opinion of the VHA expert more 
probative on the question of aggravation of the right foot than 
the opinion of the VA examiner, who did not distinguish the 
actual effects of the foot mechanics on the right foot.  




As the opinion of the VHA expert provides sufficient detail, the 
Board is able to decide the merits of aggravation, where the 
Board could not otherwise make a fully informed decision based on 
the opinion of the VA examiner. 

For the right foot, the Board finds that the preponderance of the 
evidence is against the claim of service connection by 
aggravation. 

For the left foot, unlike the right foot, the VHA expert 
expressed the opinion that the left foot mechanics, shortened 
limb length and inversion of the foot, as compared to the right 
foot, aggravated the hammertoes of the left foot.  As the opinion 
of the VHA expert provides sufficient detail, the Board is able 
to decide the merits of aggravation, and based on the opinion of 
the VHA expert, service connection by aggravation for the 
hammertoes of the left foot is established. 


ORDER

Service connection for hammertoes of the right foot is denied.

Service connection by aggravation for hammertoes of the left foot 
is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


